



GUARANTY


In order to induce Heron Lake BioEnergy, LLC, (hereinafter called "Lender") to
make a loan or loans, or renewal or extension thereof, to Agrinatural Gas, LLC
(hereinafter called "Debtor"), the Undersigned hereby unconditionally guarantees
to Lender, its successors and assigns, the due and punctual payment when due,
whether by acceleration or otherwise, in accordance with the terms thereof,
twenty-seven percent (27%) of the principal of and interest on and all other
sums payable, or stated to be payable, with respect to the note of the Debtor,
made by the Debtor to Lender, dated July 29, 2014 in the principal amount of
Three Million Fifty Thousand and no/100 Dollars ($3,050,000.00), with interest
at the rate as indicated in said Negotiable Promissory Note. Such note, and the
interest thereon and all other sums payable with respect thereto are hereinafter
collectively called "Liabilities." As security for the performance of this
guaranty the Undersigned hereby mortgages, pledges, assigns, transfers and
delivers to Lender certain collateral (if any), listed in the attached schedule.
The term "collateral" as used herein shall mean any funds, guaranties,
agreements or other property or rights or interests of any nature whatsoever, or
the proceeds thereof, which may have been, are, or hereafter may be, mortgaged,
pledged, assigned, transferred or delivered directly or indirectly by or on
behalf of the Debtor or the Undersigned or any other party to Lender or to the
holder of the aforesaid note of the Debtor, or which may have been, are, or
hereafter may be held by any party as trustee or otherwise, as security, whether
immediate or underlying, for the performance of this guaranty or the payment of
the Liabilities or any of them or any security therefore. (The providing of
“collateral” shall occur as described in the Loan Agreement of identical date
hereof.)


The Undersigned waives any notice of the incurring by the Debtor at any time of
any of the Liabilities, and waives any and all presentment, demand, protest or
notice of dishonor, nonpayment, or other default with respect to any of the
Liabilities and any obligation of any party at any time comprised in the
collateral. The Undersigned hereby grants to Lender full power, in its
uncontrolled discretion and without notice to the undersigned, but subject to
the provisions of any agreement between the Debtor or any other party and Lender
at the time in force, to deal in any manner with the Liabilities and the
collateral, including, but without limiting the generality of the foregoing, the
following powers:


(a)    To modify or otherwise change any terms of all or any part of the
Liabilities or the rate of interest thereon (but not to increase the principal
amount of the note of the Debtor to Lender), to grant any extension or renewal
thereof and any other indulgence with respect thereto, and to effect any
release, compromise or settlement with respect thereto;
(b)    To enter into any agreement of forbearance with respect to all or any
part of the Liabilities, or with respect to all or any part of the collateral,
and to change the terms of any such agreement;
(c)    To forbear from calling for additional collateral to secure any of the
Liabilities or to secure any obligation comprised in the collateral;

1



--------------------------------------------------------------------------------



(d)    To consent to the substitution, exchange, or release of all or any part
of the collateral, whether or not the collateral, if any, received by Lender
upon any such substitution, exchange, or release shall be of the same or of a
different character or value than the collateral surrendered by Lender;
(e)    In the event of the nonpayment when due, whether by acceleration or
otherwise, of any of the Liabilities, or in the event of default in the
performance of any obligation comprised in the collateral, to realize on the
collateral or any part thereof, as a whole or in such parcels or subdivided
interests as Lender may elect, at any public or private sale or sales, for cash
or on credit or for future delivery, without demand, advertisement or notice of
the time or place of sale or any adjournment thereof (the Undersigned hereby
waiving any such demand, advertisement and notice to the extent permitted by
law), or by foreclosure or otherwise, or to forbear from realizing thereon, all
as Lender in its uncontrolled discretion may deem proper, and to purchase all or
any part of the collateral for its own account at any such sale or foreclosure,
such powers to be exercised only to the extent permitted by law.


The obligations of the Undersigned hereunder shall not be released, discharged
or in any way affected, nor shall the Undersigned have any rights or recourse
against Lender, by reason of any action Lender may take or omit to take under
the foregoing powers.


In case the Debtor shall fail to pay all or any part of the Liabilities when
due, whether by acceleration or otherwise, according to the terms of said note,
the Undersigned, immediately upon the written demand of Lender, will pay to
Lender the amount due and unpaid by the Debtor as aforesaid, in like manner as
if such amount constituted the direct and primary obligation of the Undersigned.
Lender shall not be required, prior to any such demand on, or payment by, the
Undersigned, to make any demand upon or pursue or exhaust any of its rights or
remedies against the Debtor or others with respect to the payment of any of the
Liabilities, or to pursue or exhaust any of its rights or remedies with respect
to any part of the collateral. Until all indebtedness of Debtor to Lender shall
have been paid in full, the Undersigned shall have no right of subrogation, and
waives any right to enforce any remedy which Lender now has or may hereafter
have against Debtor, and waives any benefit of, and any right to participate in
any security now or hereafter held by Lender.


The obligations of the Undersigned hereunder, and the rights of Lender in the
collateral, shall not be released, discharged or in any way affected, nor shall
the Undersigned have any rights against Lender: by reason of the fact that any
of the collateral may be in default at the time of acceptance thereof by Lender
or later; nor by reason of the fact that a valid lien in any of the collateral
may not be conveyed to, or created in favor of, Lender; nor by reason of the
fact that any of the collateral may be subject to equities or defenses or claims
in favor of others or may be invalid or defective in any way; nor by reason of
the fact that any of the Liabilities may be invalid for any reason whatsoever;
nor by reason of the fact that the value of any of the collateral, or the
financial condition of the Debtor or of any obligor under or guarantor of any of
the collateral, may not have been correctly estimated or may have changed or may
hereafter change; nor by reason of any deterioration, waste, or loss by fire,
theft, or otherwise of any of the collateral, unless such deterioration, waste,
or loss be caused by the willful act or willful failure to act of Lender.

2



--------------------------------------------------------------------------------





The Undersigned agrees to furnish lender, or the holder of the aforesaid note of
the Debtor, upon demand, but not more often than semiannually, so long as any
part of the indebtedness under such note remains unpaid, a financial statement
setting forth, in reasonable detail, the assets, liabilities, and net worth of
the Undersigned.


The term "Undersigned" as used in this agreement shall mean the signer or
signers of this agreement, and such signers, if more than one, shall be jointly
and severally liable hereunder. The Undersigned further agrees that all
liability hereunder shall continue notwithstanding the incapacity, lack of
authority, death, or disability of any one or more of the Undersigned, and that
any failure by Lender or its assigns to file or enforce a claim against the
estate of any of the Undersigned shall not operate to release any other of the
Undersigned from liability hereunder. The failure of any other person to sign
this guaranty shall not release or affect the liability of any signer hereof.



    Dated: July 29, 2014


RURAL ENERGY SOLUTIONS, LLC




By: ____/s/ Mychael L. Swan_________________
        
Its: CEO        




By: _____/s/ Ann T. Tessier__________________
        
Its: CFO        



3

